DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "said component body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "component body".
The term "flexible" in claim 21, line 3 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of Applicant’s invention could interpret a material as being flexible while another could interpret the same material as not being flexible.
The phrase “material being folded over itself whereby a portion of said first side contacts a portion of said second side” in Claim 21, lines 4-5 is vague and indefinite as it is unclear what is meant by contacts a portion of said second side.  Figure 5 appears to be the only Figure that illustrates a folded insert, however, the first side only contacts the first side and a second side only contacts a second side.  If Figure 5 illustrates a first side contacting a second side then please point this out.  

    PNG
    media_image1.png
    473
    632
    media_image1.png
    Greyscale

Figure 4 does appear to show first side contacting a second side, however, the insert is not folded.  If Figure 4 illustrates a fold then please point out where the fold is located.

    PNG
    media_image2.png
    473
    659
    media_image2.png
    Greyscale

The phrase “wherein said sheet of flexible material is folded over itself in the shape of a cylinder” is vague and indefinite as it is unclear what is meant by folding.  The insert in Figure 4 is in a shape of a cylinder, however, it is not clear how it is folded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2004/0011801).
Regarding Claim 21, Rodriguez (‘801) teaches a method for forming a damped component (See FIGs 2-6a, product #10.), 

    PNG
    media_image3.png
    666
    629
    media_image3.png
    Greyscale

the method comprising: forming a friction damped insert associated with said component body (See FIGs 2-6a.), said friction damped insert being formed from at least one portion of a sheet of flexible material (See FIGs 2-6a, flexible material #6/6’ and #5/5’ and paras. 5 and paras. 34-38.), said sheet of flexible material having first and second sides (See FIGs 2-6a, product #10.), said sheet of flexible material being folded over itself whereby a portion of said first side contacts a portion of said second side forming a non-flat elongated body (See FIG-3 where sheet #12  is folded at folding line #B and the outer and inner surfaces contact each other to form a cylinder.); forming a component to be damped;, however, fails to expressly disclose attaching said friction damped insert to said component to be damped.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that the article that is inserted inside of Rodriguez’s (‘801) structure as illustrated in FIG-1 must be attached to the structure by friction or some other similar means so the structure can function as intended.  Joining the members would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a system that can function as intended.
Regarding Claim 22, Rodriguez (‘801) teaches including forming perforations in said sheet of flexible material (See FIG-8, #P and para. #38.).

    PNG
    media_image4.png
    514
    825
    media_image4.png
    Greyscale


Regarding Claim 24, Rodriguez (‘801) teaches wherein said sheet of flexible material is a plastic (See FIGs 2-6a, flexible material #6/6’ and #5/5’ and paras. 5 and paras. 34-38.).
Regarding Claim 25, Rodriguez (‘801) teaches wherein said perforations extend between said first side and said second side of said sheet of flexible material (See FIG-8, #P and para. #38.).
Regarding Claim 26, Rodriguez (‘801) teaches the method discussed above, however, fails to expressly teach wherein said sheet of flexible material is folded over itself in the shape of a prismatic bar.
Applicant does not set forth any nonobvious unexpected results for providing one shape over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of Applicant’s invention to provide any product with any desired shape including those set forth in the claims to provide a strong structure that can function as intended and satisfies the subjective aesthetic preference of a user.  Any selection would have been within the skill set of a person having ordinary skill in the art to provide a structure as desired and/or intended.
Regarding Claim 27, Rodriguez (‘801) teaches wherein said sheet of flexible material include at least one corrugation, said at least one corrugation having a frictional interface (See FIG-6a where the corrugations are only formed on one side when viewed from the vantage position of #5, however, are on both sides when viewed from #6 and #5 as illustrated in FIG-6.).

    PNG
    media_image5.png
    237
    344
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    246
    310
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    241
    709
    media_image7.png
    Greyscale

Regarding Claim 28, Rodriguez (‘801) teaches wherein said at least one corrugation comprises a plurality of corrugations, each of said plurality of corrugations being formed on one side of said first side or said second side (See FIG-6a where the corrugations are only formed on one side when viewed from the vantage position of #5, however, are on both sides when viewed from #6 and #5 as illustrated in FIG-6.).
Regarding Claim 29, Rodriguez (‘801) teaches wherein said at least one corrugation comprises a plurality of corrugations, each of said plurality of corrugations being formed on both said first side and said second side (See FIG-6a where the corrugations are only formed on one side when viewed from the vantage position of #5, however, are on both sides when viewed from #6 and #5 as illustrated in FIG-6.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 23, 2021